Exhibit 10.4

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 (this “Amendment”) dated as of September 30, 2007, to the
Amended and Restated Credit Agreement dated as of July 17, 2006 and amended and
restated as of February 27, 2007 (as previously further amended, the “Credit
Agreement”) among Windstream Corporation (the “Borrower”), the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent and collateral agent
(the “Administrative Agent”), and Bank of America, N.A., Citibank, N.A. and
Wachovia Bank, National Association, as co-documentation agents (the
“Co-Documentation Agents”).

W I T N E S S E T H:

WHEREAS, the parties hereto desire to amend one of the provisions of the Credit
Agreement as provided herein;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise defined herein, each term
used herein which is defined in the Credit Agreement has the meaning assigned to
such term in the Credit Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement shall, after the amendments herein become effective, refer to the
Credit Agreement as amended hereby.

Section 2. Amendments. Clause (b)(ii) of the definition of Available
Distributable Cash in Section 1.01 of the Credit Agreement is amended by
(i) inserting “or Incremental Loans consisting of term loans” immediately after
the reference to “Permitted Additional Debt” in clause (A) of that clause,
(ii) replacing “or” with a comma immediately before clause (E) of that clause
and (iii) inserting the word “or” and the following new clause (F) immediately
after clause (E) of that clause:

“(F) in connection with the acquisition of CT Communications, Inc., and its
subsidiaries.”

Section 3. Representations Correct; No Default. The Borrower represents and
warrants that, after giving effect to this Amendment, (i) the representations
and warranties contained in the Loan Documents are true as though made on and as
of the date hereof and (ii) no Default has occurred or will be continuing as of
the date hereof.



--------------------------------------------------------------------------------

Section 4. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 5. Effectiveness. (a) This Amendment shall become effective as of the
date hereof on the date (the “Amendment Effective Date”) when the Administrative
Agent shall have received

(i) duly executed counterparts hereof signed by the Borrower and the Required
Lenders (or, in the case of any Lender as to which an executed counterpart shall
not have been received, the Administrative Agent shall have received facsimile
or other written confirmation from such party of execution of a counterpart
hereof by such Lender); and

(ii) with respect to each Lender that shall have delivered a signed counterpart
hereof to the Administrative Agent as set forth in clause (i) above at or prior
to 5:00 p.m., New York City time, on November 29, 2007, an amendment fee payable
by the Borrower for the account of each such Lender in an amount equal to 0.125%
of the sum of such Lender’s Revolving Commitment (if any, and whether used or
unused) and the principal amount of such Lender’s outstanding Term Loans.

(b) Except as expressly set forth herein, the amendment contained herein shall
not constitute a waiver or amendment of any term or condition of the Credit
Agreement or any other Loan Document, and all such terms and conditions shall
remain in full force and effect and are hereby ratified and confirmed in all
respects.

Section 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date and year first
above written.

 

WINDSTREAM CORPORATION, as Borrower By:   /s/ Robert G. Clancy, Jr.   Name:
Robert G. Clancy, Jr. Title:   Senior Vice President - Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral
Agent and a Lender By:   /s/ Christophe Vohmann   Name:  Christophe Vohmann  
Title:    Vice President

 

Bank of America, N.A. By:   /s/ Peter van der Horst   Name:  Peter van der Horst
  Title:    Senior Vice President

 

WACHOVIA BANK, N.A. By:   /s/ Mark L. Cook   Name:  Mark L. Cook   Title:
   Director

 

Citibank, N.A. By:   /s/ Jeff Rothman   Name:  Jeff Rothman   Title:    Managing
Director and VP

Signed pages for remaining lending institutions are intentionally omitted due to

volume of signed pages